PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,886,012
Issue Date: 05 Jan 2021
Application No. 16/131,094
Filing or 371(c) Date: 14 Sep 2018
Attorney Docket No. 25412-0002003


:
:	REQUEST FOR INFORMATION
:
:
:

	
This is a request for clarifying information regarding the petition requesting the acceptance of a fee deficiency submission, filed under 37 CFR 1.28, on June 25, 2021.  

On June 15, 2021, paper(s) was/were filed indicating that there is a district court proceeding which involves this patent. 
In order to receive a decision on the petition filed on June 25, 2021, petitioner is required to respond to this notice with the following information: 1) a confirmation or denial that the district court proceeding is ongoing; 2) an identification of any other ongoing court proceeding(s) which involve this patent; 3) for any ongoing court proceeding identified in this notice or in the response, petitioner should additionally confirm that a) the court(s) has/have been alerted that the petition was filed and b) that the court(s) does/do not object to the USPTO issuing a decision on the petition filed June 25, 2021; and 4) any other information including any documents or other evidence that may reasonably be deemed material to the decision on the petition.

Telephone inquiries concerning this notice may be directed to Anna Pagonakis at 
(571) 270-3505.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Office of Petitions